910 A.2d 1100 (2006)
395 Md. 485
Melisande C. FRITSZCHE, et al.
v.
MARYLAND STATE BOARD OF ELECTIONS, et al.
No. 73, September Term, 2006.
Court of Appeals of Maryland.
November 13, 2006.
Daniel Joseph (Akin, Gump, Strauss, Hauer & Feld, LLP of Washington, D.C.; Thomas C. Goldstein and Anthony T. Pierce of Akin, Gump, Strauss, Hauer & Feld, LLP of Washington, D.C.; Deborah Liu of Washington, D.C.; David Rocah and Deborah Jeon of Baltimore; and Jonah H. Goldman, Jon M. Greenbaum and Benjamin Blustein of Washington, D.C.) on brief, for appellants.
William F. Brockman, Assistant Attorney General (J. Joseph Curran, Jr., Attorney General of Maryland, and Cynthia G. Peltzman and Mark J. Davis, Assistant Attorneys General, of Baltimore,) on brief, for appellees.
Argued before BELL, C.J., RAKER, WILNER, HARRELL, BATTAGLIA, GREENE and JOHN C. ELDRIDGE, (Retired, Specially Assigned), JJ.
PER CURIAM ORDER.
For reasons to be stated in an opinion later to be filed, it is this 13th day of November, 2006,
ORDERED, by the Court of Appeals of Maryland, that the order of the Circuit Court for Anne Arundel County denying the request for a temporary restraining order be, and it is hereby, affirmed. Costs to be paid by the appellants. Mandate to issue forthwith.